DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “much bigger” in claim 9 is a relative term which renders the claim indefinite. The term “much bigger” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “control and command unit” in claims 1, 3, 4, and 11-14.
In addition, this application includes one or more claim limitations that use the word “means,” and are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “detection means” in claims 1, 3, 5, 8, and 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-10, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 63-104758 A, of which a complete copy of the Japanese document with a machine translation was provided with the Information Disclosure Statement dated December 17, 2020.
Regarding independent claims 1 and 14, as well as claim 3, JP ’758 discloses a continuous casting apparatus and a method of its use (abstract; pages 2 and 3 of translation; and Figures 1-3), in which the apparatus/method comprise the following structural features/process steps:
providing a continuous casting mold (1) having an entrance end through which liquid metal is introduced (see Figures 1 and 2);
providing a plurality of electromagnetic brakes (2) associated with the mold (1);
providing a control and command unit (see Figure 3) connected to the electromagnetic brakes (2) and configured to manage its functioning thereof (see page 2 of translation; and Figure 3); and
providing a detection means (3) in the form of liquid metal level sensors (3) that are located above and with respect to the liquid metal, wherein the detection means (3) provide data of each distance (from the respective sensor (3) to the liquid metal level) to be acquired by the control and command unit (see Figure 3), wherein the detection means (3), in combination with the control and command unit, are operable to determine characteristic parameters and recirculation flows of liquid metal driven by the electromagnetic brakes (2), wherein
the control and command unit is connected to the detection means (see Figure 3) and is capable of processing data to obtain each distance to get position indication, in which the control and command unit is operable to control the characteristic parameters and instant deviations from a temporal average for each detection mean (3) (abstract; page 2 of translation; and Figure 3).
Regarding claim 4, the control and command unit can be used to control the electromagnetic brakes so as to maintain uniformity of positions and deviations of the surface profile (page 2 of translation; and Figure 3).
Regarding claims 5, 6, and 10, the detection means (3) are liquid metal level sensors (e.g. induced/eddy current sensors on page 2 of translation) that are positioned above the liquid metal and are operable to detect a reciprocal distance above a surface of the liquid metal (see Figure 2).
Regarding claims 7 and 9, the continuous casting mold (1) has a rectangular slab shape and comprises walls defined by substantially flat plates located in opposite pairs with differing plate sizes and sensors (3), wherein the sensors (3) are disposed orthogonal to the casting axis, and one pair of plates has surface sizes that are larger than the surface sizes of the other pair of plates (see Figures 1 and 2).
Regarding claim 8, the detection means (3) are liquid metal level sensors that detect a distance from the liquid metal and are provided with a movement device (see Figure 2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over JP 63-104758 A1.
Regarding claim 11, although JP ‘758 discloses that the continuous casting mold includes a submerged entry nozzle that is configured to discharge the liquid metal into the mold, JP ‘758 fails to explicitly teach that the nozzle is connected to the control and command unit.  However, it would have been obvious to one of ordinary skill in the art to have the nozzle to be connected to the control and command unit via a liquid metal flow sensor, in order to more accurately measure and control liquid metal flow based on the reading of the level sensors (abstract; page 2 of translation; and Figure 3).
Regarding claims 12 and 13, JP ‘758 fails to teach displacing the nozzle and providing delivery devices associated with the nozzle.  However, it would have been obvious to one of ordinary skill in the art to move the nozzle with respect to the level of liquid metal within the continuous casting mold, as well as to provide a delivery device that is operable to flow inert and/or stirring gases into the liquid metal, in order to obtain improved liquid metal stirring, thus improving the quality of a continuously cast slab product in terms of reduced impurities and inclusions that would have otherwise been present in the absence of inert/stirring gases and reduced control of recirculation flows of the liquid metal below the nozzle (abstract; page 2 of translation; and Figure 3).

Response to Arguments
The examiner acknowledges the applicant’s after final amendment entered upon filing of the request for continued examination received by the USPTO on April 14, 2022 and May 13, 2022, respectively.  Although the amendment overcomes prior objections to claims 1 and 14, as well as the prior 35 USC 112(b) rejection, a new 35 USC 112(b) rejection and new interpretations under 35 USC 112(f) are provided in above sections 2 and 5.  Although the amendments to independent claims 1 and 14 overcome the prior 35 USC 102(a)(1) and 35 USC 103 rejections in view of EP 1 567 296 B1, new 35 USC 102(a)(1) and 35 USC 103 rejections are provided in view of JP 63-104758 A.  Claims 1 and 3-14 remain under consideration in the application.

Applicant’s arguments with respect to claims 1 and 3-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P KERNS whose telephone number is (571)272-1178. The examiner can normally be reached Monday-Friday 8am-430pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571)272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN P KERNS/Primary Examiner, Art Unit 1735                                                                                                                                                                                                        May 19, 2022